Citation Nr: 0201009	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  98-20 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the calculated amount of $26,732.17.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from October 1968 to October 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 administrative decision of the 
Committee on Waivers and Compromises (Committee) of the 
Buffalo, New York, VA Regional Office (RO), which denied 
waiver of overpayment of VA compensation benefits in the 
calculated amount of $26,732.17.  Review of the evidentiary 
record shows that a portion of the assessed overpayment has 
been recouped through withholding of the veteran's pension 
benefits.  However, in accordance with Franklin v. Brown, 5 
Vet. App. 190 (1993), the Board will consider waiver of the 
entire overpayment in the calculated amount of $26,732.17.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran is service-connected at the 100 percent 
level.  

3.  The veteran was incarcerated for a felony beginning in 
September 1996; he notified the RO of his incarceration in 
January 1997.

4.  After obtaining verification of the veteran's 
incarceration and providing him due process notification, the 
RO advised the veteran that he could not receive the full 
amount of his monthly benefit during his period of 
incarceration and further notified him of the proposed, 
retroactive reduction in monthly payments.

5.  The RO continued to pay the veteran at a rate greater 
than allowable for an incarcerated veteran for the period 
from November 1996 to November 1997; as a result, an 
overpayment in the amount of $26,732.17 was created.

6.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, and was not solely the fault 
of VA; the veteran was at fault in the creation of the 
overpayment.

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled.

8.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the overpayment indebtedness without resulting in 
excessive financial difficulty, and the collection of that 
indebtedness would not defeat the purpose of the compensation 
benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits would 
not be against equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal and subsequent to 
the RO's most recent consideration of the veteran's claim, 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been advised as to 
the law and regulations governing entitlement to waiver of 
recovery of overpayments, to include as relevant to the 
principles of fault, hardship and unjust enrichment.  He has, 
by letters, the statement of the case and supplemental 
statement of the case, been advised of the evidence 
considered in connection with his appeal, the evidence 
potentially probative of the claim, and the reasons for the 
RO's determination.  He has also been afforded an opportunity 
to testify relevant to the matter on appeal and did so before 
the undersigned in October 2001.  At the hearing he was 
instructed to submit up-to-date information concerning his 
financial status.  He thereafter submitted the requested 
financial status report.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information which could be obtained to substantiate the 
claim, and the Board is not aware of any such evidence.  

In sum the facts of this case have been properly developed 
and no further action is required to comply with the VCAA and 
the implementing regulations.  A remand to afford the RO an 
opportunity to consider the claim in light of the VCAA and 
implementing regulations would only serve to further delay 
resolution of the veteran's claim with no benefit flowing to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claim.

Factual Background

On January 15, 1997, the RO received notification from the 
veteran of his felony incarceration and his request that his 
benefits be adjusted accordingly.  He also indicated his 
desire that arrangements be made to assist his spouse and 
children financially during his period of incarceration.  

By letter dated in March 1997, the RO contacted the 
correctional facility where the veteran was incarcerated and 
requested verification as to the circumstances of such 
incarceration.  The correctional facility advised VA that the 
veteran had been sentenced in September 1996, housed in a 
local jail, and then transferred to their facility in 
November 1996, to be released in May 1999.  

By letter dated in August 1997, the RO advised the veteran's 
spouse of her eligibility for an apportionment of the 
benefits not payable to the veteran during his period of 
incarceration.  Also by letter dated in August 1997, the RO 
advised the veteran as to the provisions of 38 C.F.R. § 3.665 
(2001), in effect, that his monthly compensation benefits 
must be reduced during his period of incarceration.  The RO 
proposed reduction effective November 26, 1996, and further 
advised the veteran that his spouse was eligible for an 
apportionment of the benefit amount he was not entitled to 
during incarceration.  The RO included information relevant 
to minimizing overpayments, advising him that if he accepted 
full payments not due him he would have to repay all or part 
of such benefit.  The RO informed the veteran his benefits 
could be adjusted prior to the 60-day due-process period so 
as to avoid the creation of additional overpayment.  The 
veteran did not elect this option.

On a sheet marked as received in August 1997, the veteran's 
spouse identified monthly bills for utilities, insurance, 
mortgage, automobile and credit debts in the amount of 
approximately $2,245.20.  She reported a monthly salary of 
$400.00, with take-home pay of $100.00.  Among the specific 
monthly obligations listed were cable, utilities, child care, 
and telephone services.

In September 1997, the RO received a statement from the 
veteran relevant to an apportionment to his spouse.  He 
reported an estimate of monthly obligations:  a mortgage 
payment of approximately $457.00; an automobile payment of 
approximately $487.32; a home improvement loan of 
approximately $237.51; auto, home and life insurance payments 
of approximately $290.00; fuel and utility payments of 
approximately $340.00 to $465.00; and a cable bill of $53.00.  
He also identified yearly school and property taxes, 
estimated as requiring a monthly payment of $150.00.  The 
veteran indicated that his spouse was working part-time and 
that his son had dropped out of college to find employment.

By letter dated in December 1997, the RO advised the veteran 
that the reduction in benefits had been made, effective 
retroactive to November 1996, and further advised him that no 
action had been taken with respect to an apportionment for 
his spouse as she had not responded with the requested 
information.

The RO advised the veteran as to an overpayment in the amount 
of $26,732.17, resulting from the reduction in benefits due 
to incarceration and further notified him of his right to 
request waiver or dispute the debt. 

In early January 1998, the veteran wrote the RO and indicated 
having read the notice proposing to send his spouse 
approximately $2,000.00 monthly as an apportionment, with the 
remainder of VA compensation in the approximate amount of 
$94.00, being sent directly to the veteran.  He then stated 
he had not received his money and his spouse had not received 
her apportionment.  He also indicated VA had been notified of 
the situation back in November 1996.

Received in January 1998 was a completed financial status 
report from the veteran.  He again reported estimated amounts 
of monthly payments, similar to those reported previously.

In January 1998, the veteran's spouse requested an 
apportionment.  She identified herself as unemployed and 
stated she had one minor son and one son attending college.  
She identified monthly credit and tax bills for January 1998 
in the amount of $350.00, and also completed a financial 
status report showing income in the amount of $95.00, and 
total monthly expenses for rent, food, utilities and the 
telephone in the amount of more than $1,700.00.  For assets 
she identified a 1991 vehicle.  She also listed monthly 
installment obligations for the vehicle, credit purchases and 
insurance.

Later in January 1998, the RO granted a special apportionment 
to the veteran's spouse in the amount of $2,339.00.  The RO 
notified both the veteran and his spouse by letters dated in 
January 1998 as to the apportionment grant.  In the letter to 
the veteran the RO advised that the veteran himself was 
limited to 10 percent of his award during his period of 
incarceration and was not entitled to receipt of any of the 
withheld amount, but that such withheld amount could be paid 
to his spouse as an apportionment.  

In January 1998, the COWC denied waiver of recovery of the 
overpayment amount.  The COWC noted that the veteran 
contributed to the creation of the debt by accepting VA 
compensation checks at the 100 percent rate while he was 
incarcerated, even after notification that he was not 
entitled to such.  The COWC noted no hardship to the veteran 
in recovery in that during incarceration he was not 
responsible for his own food, shelter, etc. and that his 
spouse and children had been granted an apportionment to 
provide for their needs.  The COWC found no fraud.  The COWC 
notified the veteran as to the above by letter dated in April 
1998.

In June 1998, the veteran contacted VA and indicated he had 
not received the 10 percent of his compensation benefits due 
him.  The veteran also indicated that VA was solely 
responsible for the overpayment as he adequately notified VA 
as to his incarceration and that VA continued to directly 
deposit four additional checks in the full amount.  He argued 
that VA had more than enough time to stop payments after he 
notified them as to his incarceration.

The claims file contains financial records showing the 
veteran continued to receive the full amount of his VA 
compensation benefits through December 1, 1997.

In a statement submitted in support of his claim, the veteran 
argues that VA failed to modify his payments in a timely 
fashion and that he had no control over the situation such 
that it was VA's exclusive fault.  He argued hardship, 
stating that withholding of benefits to repay the debt would 
leave him and his family homeless.  The veteran argued that 
the full amount of benefits continued until December 1997 was 
not, in any case, in his control, but rather, used by his 
spouse to take care of his family and home.  The veteran 
continued to argue that he had no control of the 
apportionment paid to his spouse and should not be 
accountable for its repayment.  He argued that he was still 
owed 20 months of 10 percent benefits and such would cancel 
out the four months he calculated he owed the government.  He 
further argued that once released from prison he and his 
family would have to rely solely on his benefits check as his 
spouse's check would cease, thus resulting in a hardship.

At the time of his hearing in October 2001, the veteran 
reiterated his arguments relevant to having timely notified 
VA as to his incarceration.  He indicated he was "pretty 
well caught up" in his bills after having been released from 
incarceration, still owing some attorney fees, but not a lot.  
He evidenced understanding that during his incarceration he 
was entitled to 10 percent of his benefits and his spouse was 
apportioned 90 percent of those benefits.  He indicated he 
never got his 10 percent.  He acknowledged that his spouse 
had received a lump-sum payment of apportionment benefits 
during his incarceration.  He argued that he does not know 
where the money went as he had no access to it.  He then 
indicated that, again, he had been playing "catch-up" with 
his bills and the car was paid off but he had his son in a 
learning center, evening out those obligations.  He stated 
his financial situation was "pretty much the same."  He 
also reported that he and his spouse were still living 
together and that his benefits were still in his spouse's 
name.  He stated he did not recall if he had notified VA as 
to his release from prison.  

In January 2002 the veteran submitted, through his 
representative, a new financial status report and waived his 
right to have this evidence initially considered by the RO.  
He reported that he and his wife had on average each month 
income of $2,887; expenses for rent or mortgage, food, 
utilities and heat, and other living expenses of 
approximately $1,730; and other monthly payments for 
installment contracts and other debts. 

Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the COWC has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain Government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board agrees with that 
preliminary finding.  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of the overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:  

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
 
4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.
 
5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

VA's working definition of "fault" is: The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he was not responsible for the creation of the 
overpayment.  Rather, he has indicated that it was solely 
VA's error, in failing to stop benefits in a more timely 
manner, that created the overpayment in question.  The 
evidence does not support this allegation.  Sole 
administrative error connotes that the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) 
(West 1991); 38 C.F.R. § 3.500(b)(2) (2001).  In this case, 
the veteran clearly evidenced knowledge of the percentage of 
benefits he was entitled to during his incarceration.  He has 
also evidenced knowledge that his benefits were directly 
deposited by VA up and until December 1997, well after he was 
specifically informed by VA that he was not entitled to 
receive that full benefit amount, and also that he was aware 
that his spouse received a lump-sum payment from VA.  The 
Board emphasizes that the veteran was clearly advised as to 
options to reduce the amount of overpayment created and chose 
not to do so.  VA acted on the veteran's January 1997 
notification of incarceration, and then, once it obtained 
confirmation of his status from the correctional facility, 
followed due process procedures to accomplish the reduction 
in benefits.  VA also provided an apportionment to the 
veteran's spouse, consistent with governing law and 
regulations, and fully notified the veteran as to such 
procedures, and as to what he was and was not entitled to at 
each step of the process.

The Board acknowledges the veteran's argument that he should 
not be responsible for repayment of the amounts apportioned 
to his spouse.  The overpayment amount to be recovered, 
however, is based on the monies received by the veteran 
during his incarceration over and above the 10 percent of his 
benefits to which he was entitled, and does not reflect VA's 
attempt to recoup monies paid to the veteran's spouse as an 
apportionment.  The veteran accepted amounts above 10 percent 
of his compensation benefits for many months during his 
incarceration, albeit via direct deposit, and, even though he 
argues he did not use the monies for his own purposes, he is 
responsible for returning such amounts to VA.  Based on the 
above, the Board concludes the veteran was at fault in the 
creation of the overpayment and the record directly 
contradicts any arguments that he had no knowledge of the 
circumstances or that he in no way contributed so as to 
establish sole VA administrative error.

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in his unjust enrichment at the expense of the Government, 
and that, although it is clearly detrimental for the veteran 
to owe the Government money, he did not, according to the 
available record, change his position to his detriment as a 
result of the award of $26,732.17.  He was fully aware that 
he was not entitled to payments in excess of 10 percent 
during his incarceration and should not rely on such payments 
in order to meet expenses or incur additional expenses.  

The Board recognizes that continued recovery would directly 
affect the veteran's only source of income.  The Board has 
thus considered whether recovery of the overpayment would 
defeat the original purpose of the benefit, by nullifying the 
object for which it was intended.  In the instant case, 
recovery of those amounts to which the veteran was not 
entitled would not defeat the purpose of the benefit.  In 
weighing the above, the Board has analyzed whether recovery 
of the overpayment from the veteran would result in undue 
financial hardship. 

In this regard the Board first notes that during his period 
of incarceration the veteran was not responsible for food, 
clothing, shelter, etc. for himself.  During that time period 
his spouse and children were in receipt of an apportionment 
and the record indicates that they were able to meet their 
monthly obligations without any undue hardship.  The Board 
further notes that in the most recent financial status report 
submitted by the veteran reflects that his monthly household 
income exceeds his monthly expenses for basic necessities by 
more than $1,000.  Although he also reported monthly payments 
on installment contracts and other debts, he is expected to 
accord a debt to VA the same regard given to any other debt.  
In light of these circumstances, the Board must conclude that 
recovery of the overpayment would not cause the veteran undue 
hardship, and it clearly would be an unjust enrichment to the 
veteran to waive recovery of the overpayment insofar as he 
received his full amount of benefits for a period of time he 
was only entitled to 10 percent, while his spouse and 
children were simultaneously awarded 90 percent of the 
veteran's benefit amount.

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover the overpayment 
indebtedness in the amount of $26,732.17.  The end result 
would not be unduly favorable or adverse to either the 
Government or the veteran.  The evidence in this case is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  			
				


ORDER

Waiver of recovery of an overpayment of VA compensation 
benefits in the calculated amount of $26,732.17, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

